Citation Nr: 0737164	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as being secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel






INTRODUCTION

The veteran had active military service from November 1967 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which in pertinent part, denied service 
connection for a skin disorder, claimed as dermatitis 
resulting from herbicide (Agent Orange) exposure.  Service 
connection claims for cystitis, colon polyps and prostatitis 
were also denied in the June 2005 rating action; however, the 
veteran did not pursue those claims on appeal.

The veteran was afforded a personal hearing at the RO before 
the undersigned Acting Veterans Law Judge in August 2007.  A 
transcript of the hearing is associated with the claims 
folder.


FINDING OF FACT

The preponderance of the evidence is against the finding that 
the veteran's currently manifested skin disorder, diagnosed 
as eczema and dermatitis, had its onset during service or is 
the result of his active service, to include presumed in-
service exposure to herbicide agents.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in June 2005.  The 
RO notice letter dated in January 2005 informed the veteran 
that he could provide evidence to support his claim for 
service connection or information such as the sources and 
locations of such evidence, and requested that he provide any 
evidence in his possession.  The notice letter notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish disability ratings or effective dates.  As the 
Board concludes below that the preponderance is against the 
veteran's claim and no disability ratings or effective dates 
will be assigned, there is no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records and private treatment records 
specifically identified and/or submitted by the veteran are 
on file.  The veteran has not identified any additional 
outstanding evidence that would be pertinent to the claim on 
appeal.  The VCAA and implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  In this 
case, inasmuch as there is a clear absence of complaints, 
treatment, or diagnosis of the claimed skin disabilities and 
the medical evidence of record does not establish or even 
suggest any etiological relationship between a currently 
diagnosed skin disorder and service, no VA examination is 
required under 38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  The veteran's August 2007 hearing testimony 
is of record and no additional evidence was identified or 
offered at that time.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Factual Background

Service medical records are negative for complaints, 
treatment or a diagnosed skin condition (aside from a cyst on 
the right eyelid which was treated in November 1969 and did 
not recur).  The veteran's July 1970 separation examination 
indicated that his skin was normal and documented that the 
veteran denied having any problems with skin diseases.  

The veteran filed his original service connection claim for 
dermatitis in January 2005, at which time he reported that he 
had received treatment for dermatitis from 1995 to 2003.  

Post-service private medical records reflect that the veteran 
was seen in September 1990 with complaints of a rash on the 
back of the neck, which began 2 weeks previously.  The 
veteran gave a history of something falling out of a tree and 
hitting him on the neck.  An assessment of dermatitis of 
questionable etiology, possibly insect bite v. fungus, was 
made.  A record dated in December 2000 shows that the veteran 
was seen for complaints of skin lesions with itching and 
dryness.  Examination revealed small patches of eczema on the 
trunk and varicose veins.  An assessment of mild eczema was 
made.  The veteran was treated between November 2001 and 
February 2002 for symptoms of a pruritic rash on the legs 
which was diagnosed as stasis dermatitis.  The file contains 
an undated record which is approximately from September 2004, 
showing that at that time, a suspicious lesion of the right 
thigh was present but not otherwise specifically diagnosed.  

Additional evidence was presented in August 2006.  That 
evidence includes a private medical record dated in December 
2005 showing that the veteran had a week long history of an 
itchy rash of the lower legs.  The record indicated that the 
veteran had no contributing dermatological history.  An 
assessment of nummular eczema was made and it was also noted 
that the veteran had some stasis dermatitis.  An August 2006 
record reflects that the veteran was treated for a suspicious 
skin lesion of the left leg which was excised.  

The veteran presented testimony at a travel Board hearing 
held before the undersigned Acting Veterans Law Judge in 
August 2007.  The veteran reported that while serving in 
Vietnam, conditions were wet and muddy and he developed skin 
problems of the feet and discoloration of the skin on his 
legs.  He testified that he felt that the area in and around 
Chu Chi where he was serving in Vietnam was being doused with 
Agent Orange and that this resulted in the development of 
chronic skin problems.  He testified to the effect that no 
doctor had ever told him that his skin problems were related 
to exposure to Agent Orange.  Transcript at 5.  The veteran 
stated that his skin problems began in about the mid-1990's.  

Legal Analysis

The veteran claims entitlement to service connection for a 
skin condition, specifically identified as dermatitis.  He 
maintains that he was exposed to Agent Orange in Chu Chi, 
Vietnam, which resulted in his currently manifested 
dermatitis/eczema.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The law provides that a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, such as 
Agent Orange, absent affirmative evidence to the contrary. 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e).  The enumerated diseases are chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of VA has determined that a positive 
association does not exist between other nonspecified 
diseases and herbicide exposure.  72 Fed. Reg. 32,395 - 
32,407 (June 12, 2007).  VA has also previously determined 
that there is no positive association between exposure to 
herbicides including Agent Orange, and any other condition 
for which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  

Notwithstanding the foregoing, the veteran may establish 
service connection based on exposure to Agent Orange with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). Brock v. Brown, 10 Vet. App. 155 
(1997).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007).

The veteran had verified active military service in the 
Republic of Vietnam from May 1968 to May 1969, during the 
Vietnam era, and he is presumed to have been exposed to 
herbicides, including Agent Orange.  38 C.F.R. § 3.307(a)(6).  
However, there are no in service findings of complaints, 
treatment, or diagnosis of a skin disorder.  The post-service 
medical evidence in this case is negative for notations of a 
skin disorder until 1990, about 20 years after service.  
Current medical evidence, i.e. dated from 2000 forward, 
establishes that the veteran's has a currently manifested 
skin disorder which has been diagnosed as eczema and stasis 
dermatitis.  

While service connection for certain diseases may be 
established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service, 
these enumerated diseases do not include either eczema or 
dermatitis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Similarly, although it is presumed that the 
veteran was exposed to Agent Orange in Vietnam, because 
neither of the aforementioned currently diagnosed skin 
disorders, eczema and dermatitis, are among the disabilities 
listed in 38 C.F.R. § 3.309(e), presumptive service 
connection due to Agent Orange exposure is not warranted.  38 
C.F.R. §§ 3.307(a)(6).

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection for a skin disorder is 
warranted on a direct basis.  Brock, 10 Vet. App. at 160.  In 
order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In this case, elements (2) and (3) are lacking.  As set forth 
above, the veteran's service medical records are entirely 
negative for complaints, findings or a diagnosis of any skin 
condition.  In fact, at his July 1970 military separation 
medical examination, the veteran's skin was normal and on a 
report of medical history, the veteran denied a history of 
skin disease.  In addition, the Board notes that the record 
on appeal contains no probative evidence linking either of 
the veteran's currently diagnosed skin disorders, eczema and 
dermatitis, to his active service or any incident therein, to 
include his presumed exposure to herbicide agents.  38 C.F.R. 
§ 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  In 
fact, the veteran himself has testified to the effect that no 
doctor had ever told him that his skin problems were related 
to exposure to Agent Orange.  

To the extent that the veteran has attested to having 
chronic/continuous skin symptomatology since service, the 
Board has considered the provisions of 38 C.F.R. § 3.303(b).  
In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  The record here 
discloses a span of approximately 20 years without any 
clinical evidence to support any assertion of a continuity of 
symptomatology.  The fact that the contemporaneous records do 
not provide subjective or objective evidence that supports 
any recent contention that the veteran experienced continuous 
symptomatology since service is highly probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991); see also Savage v. Gober, 1 Vet. App. 488.  Thus, 
the Board finds that the contemporaneous records are entitled 
to more probative weight than the recollections of the 
veteran of events which occurred decades previously.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  With regard to the long evidentiary 
gap in this case between active service and the earliest 
documented skin complaints, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had any incident or in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing skin 
complaints, symptoms, or findings for many years after the 
period of active duty is itself evidence which tends to show 
that a skin disorder did not have its onset in service or for 
many years thereafter.

Additionally, the record reflects that the veteran did not 
report having a skin disorder to VBA for benefits purposes 
until he filed his original claim in January 2005, more than 
30 years after discharge from service.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).

In summary, lacking any evidence of a skin disorder in 
service, and lacking probative evidence of a link between the 
veteran's currently diagnosed eczema/dermatitis and his 
active service, to include any incident therein, the Board 
finds that service connection for a skin disorder is not 
warranted.  The benefit of the doubt doctrine is not for 
application where, as here, the weight of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a skin disorder, to 
include as being secondary to herbicide exposure, is denied.



____________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


